NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 09-30144

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00125-SEH

   v.
                                                 MEMORANDUM *
 MARK EUGENE BACHTELER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Mark Eugene Bachteler appeals from the 68-month sentence imposed

following his guilty-plea conviction for distribution of methamphetamine/use of a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
juvenile, in violation of 21 U.S.C. §§ 841 and 861. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

         Bachteler contends that the district court erred at sentencing by failing to

adequately consider the 18 U.S.C. § 3553(a) factors and by failing to provide a

reasoned explanation for his sentence. He also contends that his sentence is

unreasonable in light of his mitigating circumstances. The record indicates that the

district court did not procedurally err and that Bachteler’s sentence is substantively

reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         AFFIRMED.




SZ/Research                                  2                                     09-30144